Citation Nr: 0002371	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  94-48 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.





REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of January 
1998.  In that remand, the Board instructed the RO to contact 
the service department in order to obtain a copy of the 
appellant's DD Form 214 for his initial period of active duty 
service (December 28, 1987 to August 27, 1989), and to verify 
his periods of active service, to include determining the 
length of the term of service for which he initially enlisted 
(i.e. whether the veteran initially enlisted for a two-year 
term, a three-year term, a four-year term, or a term of some 
other length), and the reason for his discharges therefrom, 
and what, if any amounts of money he might have contributed 
to the educational assistance program during each of his 
periods of active service.  The RO was also instructed to 
obtain the appellant's Navy personnel file.  This was not 
done.  Full and substantial compliance with these directives 
was not accomplished notwithstanding the fact that the RO 
contacted a Navy personnel official by telephone in February 
1999.  See Report of Contact, VA Form 119, dated February 16, 
1999.  Review of this telephone log report does not contain 
all of the information requested by the Board, and, in any 
case, this report does not substitute for the Board's 
specific request to obtain a copy of the appellant's DD Form 
214 for his initial period of service.  Moreover, as this is 
an appeal, the Board requires a written report from the 
service department verifying the appellant's dates of service 
and the other information requested in Instruction #3 of its 
January 12, 1998, remand.

While the delay necessitated by another remand is 
unfortunate, a recent precedent decision of the U. S. Court 
of Appeals for Veterans Claims (the Court) held that the 
Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the Court vacated and remanded a Board's 
decision because it failed to ensure that the regional office 
achieved full compliance with specific instructions contained 
in a Board remand regarding scheduling of VA compensation 
examinations).  Therefore, full compliance with the Board's 
remand of January 1998 [Instructions #3 and #4, pgs. 3-4] 
must be accomplished by the RO before final appellate review 
by the Board.
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should again contact the 
Department of Navy and request (1) that 
it provide a copy of the Form DD-214 from 
the appellant's first period of active 
service; and, (2) that it verify in 
writing all the appellant's periods of 
active service, to include indicating the 
length of the term of service for which 
he initially enlisted (i.e. whether the 
veteran initially enlisted for a two-year 
term, a three-year term, a four-year 
term, or a term of some other length), 
indicating whether he was released from 
either his first or second period of 
active service "involuntarily for the 
convenience of the government as a result 
of a reduction in force" or whether he 
was otherwise released for the 
convenience of the government, and 
indicating whether, and to what extent, 
he contributed moneys to the educational 
assistance program during each of his 
periods of active service.  Copies of the 
Navy's report detailing the information 
requested should then be furnished to the 
appellant and associated with the claims 
folder.

2.  The RO should obtain a copy of the 
appellant's Navy personnel records.

3.  Upon completion of the above, the RO 
should readjudicate the claim for 
entitlement to educational assistance 
benefits under Chapter 30, Title 38, 
United States Code.  In the event that 
the claim remains denied, he should be 
provided with an appropriate supplemental 
statement of the case, and afforded an a 
reasonable amount of time to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


